Citation Nr: 9905387	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-12 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
service-connected hearing loss of the left ear.

2.  Entitlement to an increased (compensable) evaluation for 
service-connected otitis media of the left ear.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to a 10 percent evaluation under 38 C.F.R. 
§ 3.324 for multiple noncompensably disabling service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joshua S. Blume, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1961 to 
January 1965.

The issues of entitlement to increased evaluations for 
hearing loss and otitis media of the left ear, and of service 
connection for sinusitis came before the Board of Veterans' 
Appeals (Board) from a January 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that denied the above-captioned 
benefits sought by the veteran.  The veteran appeared at a 
hearing before an RO hearing officer in April 1995.

The Board's decision on the issues of entitlement to service 
connection for sinusitis, and for compensable evaluations for 
hearing loss of the left ear and otitis media of the left 
ear, are set forth below.  However, the issue of entitlement 
to a compensable evaluation under 38 C.F.R. § 3.324 for 
multiple noncompensably disabling service-connected 
disabilities is discussed in the REMAND following the ORDER 
portion of the DECISION.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that the current 
manifestations of his service-connected hearing loss and his 
service-connected otitis media, both of the left ear, are 
more disabling than is reflected in the assignment of 
noncompensable disability evaluations for each.  He therefore 
seeks higher evaluations.  He also contends that he currently 
suffers from sinusitis that was first incurred during his 
period of active service, or, in the alternative, is a 
secondary manifestation of his service-connected left ear 
otitis media.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the assignment of compensable disability 
evaluations for the veteran's service-connected left ear 
hearing loss and his left ear otitis media, and that the 
veteran's claim for service connection for sinusitis is not 
well grounded.


FINDINGS OF FACT

1.  The RO has gathered all the available and relevant 
evidence necessary for an equitable determination of the 
claims.

2.  The veteran's left ear hearing loss currently is 
manifested by an average pure tone decibel threshold of 45 
decibels and speech discrimination of 84 percent, 
corresponding to a level II hearing disability.

3.  There is currently no continuing suppurative process 
associated with the veteran's left ear otitis media.  

4.  The veteran has not presented competent medical evidence 
to show that current sinusitis is related to either service 
or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of compensable disability 
ratings for the veteran's service-connected hearing loss of 
the left ear, and for his service-connected otitis media of 
the left ear, are not met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.85, 4.87a, Diagnostic Codes 6100, 6200 (1998).

2.  The veteran's claim for service connection for sinusitis 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims

Initially, the Board notes that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-632 (1992).  The Board also finds that all 
relevant evidence for an equitable disposition of the claims 
has been obtained, and that no further assistance to the 
veteran is required to comply with VA's duty to assist him 
pursuant to 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1998).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (1998).  After careful consideration of 
the evidence, any reasonable doubt is resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (1998).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1 (1998); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A.  Hearing Loss of Left Ear

In July 1987, based on available service medical records 
showing a history of left ear complaints and myringotomies in 
service, as well as a showing of defective hearing in the 
left ear prior to discharge, in tandem with post service 
medical records showing a diagnosis of mild, mixed-type 
hearing loss of the left ear and a VA hospital summary 
showing hearing loss and chronic infection of the left ear, 
the RO awarded service connection for hearing loss of the 
left ear.  The RO assigned a noncompensable evaluation under 
the provisions of 38 C.F.R. § 4.87, Diagnostic Code 6294 
(1987).  Currently, the analogous diagnostic code is 6100 
(1998).  This evaluation is currently in effect.

Evaluations of unilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  In order to evaluate the degree of disability 
resulting from defective hearing, the rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. § 4.87, Diagnostic Codes 6100 
to 6110 (1998).  In situations, such as here, where service 
connection has been granted only for defective hearing 
involving one ear, and the appellant does not have total 
deafness in both ears, the hearing acuity of the nonservice-
connected ear is considered to be normal.  38 C.F.R. 
§§ 3.383, 4.14 (1998).  Thus, a maximum 10 percent evaluation 
is assignable only where hearing in the service-connected ear 
is at level X or XI.  38 C.F.R. §§ 4.85 and 4.87, Diagnostic 
Codes 6100 to 6101 (1998).

On VA authorized audiological evaluation in December 1993, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
N/A
N/A
N/A
N/A
LEFT
35
45
30
-
35

The average pure tone threshold level in the left ear was 40 
decibels.  Speech audiometry revealed speech recognition 
ability of 96 percent in the left ear.

On VA authorized VA audiological evaluation in May 1995, pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
N/A
N/A
N/A
N/A
LEFT
-
55
40
35
45

The average pure tone threshold in the left ear was 44.  
Speech audiometry revealed speech recognition ability of 92 
percent in the left ear.

On VA authorized audiological evaluation in May 1998, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
N/A
N/A
N/A
N/A
LEFT
45
45
40
45
50

The average pure tone threshold for the left ear was 
45decibels.  The speech recognition score for the left ear 
was 84 percent.  The diagnosis was borderline normal to 
moderate sensorineural hearing loss with good discrimination 
in the left ear.

Applying the above results to the relevant rating criteria 
reveals that the veteran's hearing loss of the left ear does 
not warrant a compensable evaluation.  Of the three 
audiological evaluations relevant to this appeal, clearly, 
the results of the May 1998 audiological evaluation reveal 
the most diminished hearing acuity, both with respect to 
decibel loss and speech discrimination.  At that time, 
however, the average pure tone threshold was 45; such value, 
when cross-referenced to a speech discrimination score of 84 
percent, corresponds to level II of Table VI.  Hearing acuity 
in the nonservice-connected right ear, regarded as normal, 
would correspond to a level I designation per Table VI.  
Comparing the veteran's service-connected left ear level II 
hearing impairment against the similarly designated 
"better" right ear pursuant to Table VII of that same 
regulatory section reveals that a noncompensable evaluation 
continues to be appropriate for the veteran's level of 
hearing loss in his left ear.  Therefore, the Board finds the 
preponderance of the evidence is against a compensable rating 
for left ear hearing loss under the schedular criteria.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990).

B.  Increased Rating for Otitis Media of the Left Ear

In May 1978, the RO granted service connection for serous 
otitis media of the left ear with myringotomies, and assigned 
a noncompensable (zero percent) disability evaluation, 
effective from March 31, 1978.  The rating sheet reflects 
that this rating was based on service medical records showing 
complaints of left ear pain during active service, which were 
followed by a myringotomy.  These records also showed that, 
after the surgery, the veteran was hospitalized for 
mucopurulent otitis media and a second myringotomy was 
performed.  

In November 1993, the veteran filed the current claim for an 
increased evaluation for his otitis media of the left ear.

In December 1993, the veteran underwent a VA compensation and 
pension examination.  He reported treatment for his ear in 
1990 at a VA hospital in Philadelphia, Pennsylvania.  He 
complained of occasional drainage from his left ear.  He also 
reported a thirty-year history of left ear problems, 
including the performance of multiple myringotomies, the last 
of which was completed in August 1993.  There was no recent 
drainage from the ear.  The assessment was left ear otitis 
media, now with a myringotomy tube.

In January 1994, the veteran submitted a statement in which 
he reported having had five surgeries on his left ear from 
1963.  He had two surgeries performed after service, one in 
1990 and one in 1993 - both took place at the Philadelphia VA 
Medical Center (VAMC).  

In April 1995, the veteran testified before a local hearing 
officer at a hearing on appeal.  He stated that although he 
had had multiple operations on his left ear, they had not 
corrected the problem.  He had had three drainage tubes 
inserted in his ear, but it continued to "stop up."  He had 
been told that there was nothing that could be done to 
correct the problem.  He said that the ear drained whenever 
the tube was not stopped up.  He said the secretion was 
either infected or clear.  He said that the drainage was 
periodic and that he was taking an antibiotic to prevent 
infection.  He said the process was constant, ongoing and 
depressing.

In May 1995, the RO received VA medical records, including a 
January 1994 VA hospital summary, which reflects that the 
veteran reported a history of chronic otitis media and had 
been treated with four myringotomies and he had a tube placed 
in the ear twice.  Physical examination disclosed that the 
left ear had a tympanic membrane with a blue myringotomy tube 
placed there.

An April 1996 VA outpatient record reflects an assessment of 
recurrent left serous otitis media secondary to scarring from 
adenoidectomy.  It records that the veteran was then without 
disease.

In May 1998, the veteran underwent a VA compensation and 
pension examination related to audio-ear disease.  This 
examination reveal a normal auricle of the ear and normal 
limits of the external auditory canal.  The tympanic 
membranes were hypomobile, but there was no fluid found in 
the middle ear.  The diagnostic impression was that there was 
evidence of Eustachian tube dysfunction with hypomobility of 
the tympanic membranes, possibly secondary to increased 
adenoid tissue formation and also potentially secondary to 
rhinitis.

The veteran's otitis media is evaluated under 38 C.F.R. 
§ 4.87a, Diagnostic Code 6200.  That diagnostic code provides 
that during the continuance of the suppurative process a 10 
percent disability evaluation is assigned.  This is the 
maximum assignable schedular rating under this code.  

The medical evidence of record indicates that the veteran has 
apparently had physical tubes placed in his left ear, and 
that, at least recently, there has been no suppuration.  
Indeed, in April 1996 outpatient treatment record, a VA 
clinician noted that he veteran's ear was then without 
disease.  Further, the report of the veteran's May 1998 VA 
examination includes no notation as to the presence of 
suppuration.  While, during his May 1995 hearing, the veteran 
alleged that he experienced suppuration in the left ear, this 
is not medically supported.  Moreover, since that time, the 
veteran has not contended, and the medical evidence does not 
reveal, the presence of any suppuration.  

In the absence of medical evidence of suppuration associated 
with the veteran's left ear otitis media, there is no basis 
for assignment of a compensable evaluation under Diagnostic 
Code 6200.  Furthermore, as there is a specific diagnostic 
code for evaluating the veteran's disability, there is no 
basis for evaluating the veteran's disability under any other 
diagnostic code.   See 38 C.F.R. § 4.20.  

C.  Propriety of Extra-schedular Evaluations

An extra-schedular evaluation may be warranted were 
application of the regular schedular standards are inadequate 
to evaluate the veteran's disability.  See 38 C.F.R. § 3.321 
(1998).  Because the evaluation of the veteran's hearing loss 
is based on a mechanical application of audiological findings 
to the charts contained in 38 C.F.R. § 4.87, consideration of 
extra-schedular factors in connection with the increased 
rating claim for that disability does not appear appropriate.  
However, even assuming, arguendo, that such consideration was 
appropriate, the Board finds that the criteria for assigning 
an extra-schedular evaluation for either left ear hearing 
loss or otitis media of the left ear are not met.

During his April 1995 hearing, the veteran testified that he 
had been trained to be a court reporter in the service, but 
that he did not think he would be too proficient at this job 
without proper hearing.  He maintained that he would have to 
hear well in order to do this job.  He said that he had 
worked in this job in the military and had switched 
assignments secondary to his hearing loss.  He argued that 
because of his hearing loss, he could not pursue the 
occupation for which he had been trained.

The Board notes that one month prior to this testimony, in 
March 1995, the veteran provided a brief employment history 
as part of a VA compensation and pension examination.  
According to this history, the veteran worked from 1978 to 
1980 as a tree surgeon, from 1980 to 1981 as a liquor sales 
representative and from 1982 to 1984 as an "MH/MR" 
supervisor.  He reported that he last worked in March 1984 
and he reported he was 52 years old at the time of the March 
1995 examination.  He did not indicate that he lost any time 
from any of these prior jobs due to one or more of his 
service-connected disabilities.  There is no record of why he 
left these jobs or why he stopped working in 1984.

The record also reveals that the veteran was last 
hospitalized in December 1994 for domiciliary care in 
connection with drug abuse, and had also been hospitalized in 
November 1993, January 1994 and August 1994 but that in none 
of these hospitalizations was a service-connected disorder of 
the left ear the principal reason for the hospitalization. 

The Board has considered this evidence and finds no showing 
that either the veteran's left ear hearing loss or his left 
ear otitis media reflects so exceptional or unusual a 
disability picture so as to warrant the assignment of an 
increased evaluation on an extra-schedular basis.  In this 
regard, the Board notes that neither disability appears to 
significantly impact the veteran's employability (beyond the 
impact contemplated in the rating assigned).  The evidence 
shows, rather, that despite the veteran's assertion that his 
hearing loss prevents him from being employable, he bases 
such assertion on his inability to pursue the occupation for 
which he received his training in military service.  However, 
he, himself, testified that he was successfully transferred 
to another assignment once his hearing loss became manifest.  
In any event, this occurred many years ago, and is not, in 
any way, indicative of the impact of either of the veteran's 
disability on his current employability.  Since service, the 
veteran has reported working in different lines of work in 
the early to middle 1980s, apparently having stopped working 
altogether in 1984 for reasons that are not clear, and, thus, 
are not manifestly or obviously related to his service-
connected disabilities.  There also is no evidence that 
either disability warrants frequent periods of 
hospitalization; indeed, he was last hospitalized slightly 
over four years ago, and none of the hospitalizations that 
are of record show that his service-connected disabilities 
were the catalyst for any of these hospitalizations.  Such 
problems are not shown to render impractical the application 
of the regular schedular standards.  

In the absence of evidence of the factors outlined above, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-159 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 98 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

II.  Service Connection for Sinusitis

The service medical records show that, on enlistment 
examination in February 1961, the veteran's sinuses were 
normal.  In the following month, the veteran complained of a 
tight chest and a stopped-up head, and the impression was an 
upper respiratory infection.  A November 1963 record 
indicates that the veteran had a cold characterized by nasal 
stuffiness and rhinorrhea; no diagnosis or impression was 
rendered.  On separation examination in September 1964, the 
veteran's sinuses were normal; he then denied that he had 
sinusitis in service.

In November 1993, the veteran filed the current claim for 
service connection for sinusitis.  He noted that he 
experienced trouble breathing, pain and a cyst.  He noted 
that he had been admitted to the VAMC in Philadelphia in that 
very month for treatment.

The report of a November 1993 VAMC hospital discharge shows 
that the veteran was hospitalized in November 1993 with 
complaints of severe pain to the left frontal area coupled 
with a low-grade fever.  He had a history of sustaining a 
left frontal sinus fracture in January 1992 without adequate 
follow-up.  Since that time, the veteran reported 
intermittent pain and swelling over the left forehead.  A CT 
scan showed disease throughout the sinus system on the left 
side.  There was no evidence of fracture on physical 
examination.  The final diagnosis was left frontal sinusitis.

The veteran underwent a VA compensation and pension 
examination in December 1993.  At that time, he reported 
treatment of his septum in 1990 at the VA medical facility in 
Philadelphia.  He complained of head pains, constant nasal 
congestion on the left side and occasional discharge.  He 
reported a history of sustaining a left frontal trauma in 
January 1992, when he was hit with a gun, and claimed that he 
was then told he had a frontal sinus fracture but he did not 
follow up.  He reported that since then, he had suffered from 
left-sided unilateral sinusitis, post-nasal drip and nasal 
obstruction.  The assessment was chronic left-sided 
unilateral sinusitis.

In January 1994, the veteran submitted a statement in which 
he reported that he had had surgery on his nose in 1990 and 
again in January 1994.  He said that his sinus problems began 
while he was in the service.

A January 1994 VA hospital summary reflects that the veteran 
was status-post a mugging in January 1992 with frontal 
trauma, and post-operative sinus complaints, from which he 
had derived no relief with medical therapy.  He received a 
septoplasty and endoscopic sinus surgery.  The diagnoses were 
chronic sinusitis and nasal septal deviation.

In January 1995, the veteran filed a statement in which he 
asserted that his sinus disorder was a secondary 
manifestation of chronic ear infection.

In April 1995, the veteran appeared at a local hearing to 
testify about his sinus disorder.  He said that it first 
began on or about 1992, although he had had sinusitis once or 
twice from 1965 through 1992, including once on or about 
1970.

In May 1995, a January 1994 VA hospital summary reflects that 
the veteran reported a history of sustaining a closed head 
trauma in January 1992 with consequent sinusitis.  An MRI 
scan revealed extensive sinus disease, with more disease 
present on the left side of the head than on the right side.  
The discharge diagnosis was chronic sinusitis, status-post 
closed head trauma in 1992.

An August 1996 report of a CT scan of the veteran's sinuses 
reflects the following impressions: 1) left maxillary 
antrectomy appearing since the last examination, internal 
clearing of the left ethmoid, maxillary and frontal sinuses; 
2) internal opacification of the right maxillary and ethmoid 
sinuses, medial lowering of the right media maxillary sinus 
well; 3) asymmetry noted within the mucosa of the nasopharynx 
on the left side with almost complete opacification of the 
left fossa of Rosenmuller.

A September 1996 VA outpatient treatment record reflects that 
the veteran complained of sinusitis, which was recurrent 
despite treatment.  The right side of his sinuses was dry.  
The assessment was chronic sinusitis refractory to medical 
treatment.

In May 1998, the veteran underwent a VA compensation and 
pension examination, principally for an assessment of the 
current status of his left ear.  However, the examiner also 
reported that on physical examination the veteran's nasal 
cavity had a reactive mucosa and some clear rhinorrhea 
secondary to ear disease.  The nasopharynx contained 
increased amounts of adenoid tissue but it was not 
obstructed.  The diagnostic impressions were symptoms of 
Eustachian tube dysfunction with rhinitis, past history of 
chronic sinusitis and rhinosinusitis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
or peacetime service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Additionally, disability which 
is proximately due to, or results from, another disease or 
injury for which service connection has been granted shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1998).  Section 3.310(a) has been interpreted as 
authorizing a grant of service connection for disability 
caused by a service-connected disability, and for the degree 
of additional disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

However, the initial question that must be answered in this 
case is whether the veteran has presented well-grounded 
claims for service connection.  In this regard, the veteran 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded;" that is, the claim must be plausible and 
capable of substantiation.  See 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).   Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required.  Epps, 
126 F.3d at 1468 (quoting Epps v. Brown, 9 Vet. App. 341, 
343-344 (1996) (citations and quotations omitted).  Evidence, 
and not merely allegations, must support a well grounded 
claim.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under he court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

In this case the veteran has alleged that he suffers from 
sinusitis that first became manifest in military service, or, 
that was proximately due to or the result of his left ear 
otitis media.  However, for the reasons that follow, the 
Board must conclude that the claim is not well grounded.

The evidence clearly establishes that the veteran has 
sinusitis currently.  However, there is no objective evidence 
that indicates that such sinusitis is attributable either to 
the veteran's service or to his service-connected left ear 
otitis media.  The Board notes that the service medical 
records, including the report of the separation examination, 
are negative for diagnoses or treatment of sinusitis.  The 
first post-service documentation of sinusitis in the record 
is a November 1993 VA hospital summary, which, significantly, 
noted that the veteran had a history of frontal trauma in 
1992 with consequent sinusitis.  Significantly, although the 
veteran stated at various points that his sinusitis arose in 
military service and that it arose as a secondary 
manifestation of his ear infection, the medical records 
consistently relate the onset of sinusitis to the veteran's 
history of frontal trauma sustained in January 1992.  Indeed, 
the veteran himself testified at his personal hearing that, 
although he had isolated episodes of sinusitis between 1965 
and 1992, his chronic sinus difficulties began in or about 
1992.  

Moreover, there is no medical evidence of a nexus between 
sinusitis and either service or a service-connected 
disability.  While the May 1998 VA examiner  related a 
"reactive mucosa with some clear rhinorrhea" to ear 
disease, this is not "sinusitis."  As such, there is no 
evidence in the record to contradict the medical impression 
that the veteran's sinusitis is related to his 1992 head 
trauma.  

The Board does not doubt the sincerity of the veteran's 
belief that his sinusitis is the result of military service, 
or, in the alternative is proximately due to or the result of 
his service-connected otitis media.  However, as a layperson 
without medical expertise or training, the veteran is not 
competent to either render a diagnosis or to offer a medical 
opinion regarding causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Where, as here, the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required; lay evidence, alone, will not suffice.  Epps, 126 
F.3d at 1468; see Grottveit v. Brown, 5 Vet. App. at 91, 93 
(1993).  The veteran has not provided the necessary medical 
evidence in this case.

Under these circumstances, the Board finds that the veteran 
has not met his initial burden of submitting evidence of a 
well grounded claim for entitlement to service connection for 
sinusitis and the claim must be denied on that basis.  See 
38 U.S.C.A. § 5107(a).  The Board notes that, in the absence 
of a well grounded claim, VA is under no duty to assist the 
veteran in the development of the facts pertinent to the 
claim, Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
including having the veteran undergo examination, Yabut v. 
Brown, 6 Vet. App. 79 (1994).  Furthermore, the Board is 
unaware of the existence of any evidence, which, if obtained 
would render the claim well grounded.  See generally McKnight 
v. Gober, 131 F.3d 1483, 1485 (Fed.Cir 1997).

The RO provided the veteran with the legal requirement of 
submitting a well-grounded claim for service connection in 
the March 1995 Statement of the Case, and, most recently (as 
reflected by the June 1998 Supplemental Statement of the 
Case), essentially denied the claim as not well grounded.  
The Board is satisfied that the veteran has been notified of 
the evidence necessary to complete his application for the 
benefits sought.  See 38 U.S.C.A. § 5103 (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  

ORDER

Compensable evaluations for service-connected left ear 
hearing loss and for service-connected left ear otitis media 
are denied.

In the absence of evidence of a well-grounded claim, service 
connection for sinusitis is denied.



REMAND

During the course of the above appeal, the RO issued a 
Supplemental Statement of the Case (SSOC) in July 1995 that 
included an issue not contained in prior Statements of the 
Case, namely, entitlement to a 10 percent evaluation based on 
multiple noncompensable service-connected disabilities under 
38 C.F.R. § 3.324.  In June 1998, the RO again issued an SSOC 
including the issue and discussing its reasons for denying a 
compensable evaluation.  In October 1998, the veteran's 
accredited representative filed a statement listing the issue 
along with the other three perfected issues above as an issue 
the veteran desired to contest.  The Board construes the 
October 1998 statement as a timely-filed notice of 
disagreement with the June 1998 denial of the section 3.324 
issue.  See 38 C.F.R. §§ 20.302(a), 20.201 (1998). 

Where, as here, there has been an initial RO adjudication of 
a claim and a notice of disagreement has been filed as to its 
denial, the veteran is entitled to a statement of the case.  
The RO's failure to issue a statement of the case on the 
issue of entitlement to a compensable rating under § 3.324 is 
a procedural defect requiring remand.  See 38 C.F.R. §§ 19.9, 
19.26 (1998); Godfrey v. Brown, 7 Vet. App. 398 (1995).  
Consequently, the RO must issue a statement of the case.

Accordingly, this claim is hereby REMANDED to the RO for the 
following action:

The RO should issue an appropriate 
statement of the case on its disposition 
of the veteran's claim for a compensable 
rating under § 3.324, to include the 
reasons and bases for its decision, and 
citation to all pertinent legal 
authority.  The veteran and his 
representative should be furnished with a 
Statement of the Case and should be 
afforded the applicable opportunity to 
respond.  Thereafter, the claim of 
entitlement to a compensable rating under 
§ 3.324 should be certified to the Board 
only if the veteran timely files a 
substantive appeal on this issue.  

The purpose of this REMAND is to afford the veteran due 
process of law.  No inference should be drawn regarding the 
final disposition of this claim.  The veteran need take no 
action until otherwise notified.

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Board's decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).






- 19 -


